Citation Nr: 1540822	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-07 245	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for hearing loss in the left ear.

3.  Entitlement to service connection for a foot disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), an anxiety disorder, depression, and insomnia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982; he also had service in the United States Army Reserves.  His military occupational specialty (MOS) was infantryman.  This case originally came before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  An April 2013 rating decision granted entitlement to service connection for tinnitus, with an evaluation of 10 percent effective April 14, 2008, and for hearing loss in the right ear, with a 0 percent evaluation effective April 14, 2008.  A May 2013 rating decision granted entitlement to service connection for pseudofolliculitis barbae and assigned a 0 percent rating effective February 26, 2013.

The issues of entitlement to service connection for loss of teeth and for a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss that is related to his military service.

2.  The evidence is at least in equipoise as to whether the Veteran has PTSD with depression due to military sexual trauma.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  
2.  The criteria for service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the April 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA audiologic evaluation was obtained in April 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the above-noted VA examination obtained in this case are adequate, as the audiologic evaluation involves review of the record and examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for hearing loss in the left ear and for an acquired psychiatric disability. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss in the Left Ear

Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service treatment records do not reveal any complaints or clinical findings of hearing loss in the left ear, including on separation audiological evaluation in April 1982.  He complained in June 1981 of a left ear ache, and the assessment was rule out ear infection.  

An audiogram was obtained in July 1987, in connection with evaluation for the National Guard.  Pure tone thresholds in the left ear were 15 decibels or fewer at the relevant frequencies from 500 to 4000 hertz.

VA treatment records for May 2008 reveal complaints of hearing loss since service.  It was noted that the Veteran had a high frequency sensorineural hearing loss on the right and hearing within normal limits on the left.

A VA compensation and pension audiological evaluation was conducted in April 2013.  Pure tone thresholds at the relevant frequencies from 500 to 4000 hertz in the right ear were 15 decibels at 500 hertz, 15 decibels at 1000 hertz, 20 decibels at 2000 hertz, 35 decibels at 3000 hertz, and 45 decibels at 4000 hertz.  Pure tone thresholds in the left ear were 10 decibels at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 hertz, 25 decibels at 3000 hertz, and 25 decibels at 4000 hertz.  Speech recognition was 96 in the right ear and 100 percent in the left ear.  It was noted that the Veteran had sensorineural hearing loss in each ear.

As the Veteran's MOS was infantryman, service exposure to acoustic trauma is conceded.  However, there is no evidence of a VA-defined hearing disability in the Veteran's left ear either in service or after service discharge, including on VA evaluation in April 2013.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely hearing loss disability in the left ear, there can be no valid claim. 

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report symptoms of hearing loss, he is not competent to opine that he currently has hearing loss in the left ear due to service.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service; however, as the evidence does not show hearing loss disability in the left ear, service connection for hearing loss in the left ear is denied. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Psychiatric Disability

The Veteran seeks service connection for PTSD as the result of a personal assault in service in which he was attacked and sexually assaulted by a group of five fellow soldiers who threatened and then physically assaulted the Veteran to prevent him from telling anyone about the attack.  

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2014).

However, VA will not deny such claims without: (1) first advising Veterans that evidence from sources other than a Veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

The Veteran's service treatment records reveal that the Veteran was struck on the right side of the face in January 1980, which resulted in compound fractures of the mandible.  There were no specific complaints or clinical findings in service of a psychiatric disorder, including on separation medical history and medical evaluation reports in April 1982.

VA treatment records from April 2008 to December 2012 reveal notations of anxiety, depression, and PTSD.  It was noted in January 2009 that the Veteran did not note a history of military sexual trauma.

Also on file is an April 2009 Formal Finding on the lack of information to verify stressors in a claim for PTSD.

According to a March 2013 VA Mental Health report signed by an intern and 
co-signed by a clinical psychologist, the Veteran met the criteria for a diagnosis of PTSD based on military sexual trauma.  It was also noted that the Veteran said that the trauma exacerbated previously existing symptoms of dysthymia, leading to recurrent depression.  Although there were inconsistencies noted in the record, it was felt that the Veteran's responses were a "cry for help" rather than an attempt to misrepresent himself, as his manner noticeably changed, becoming more congruent with his presentation and showing a reduced tendency to over-endorse items, when he chose to disclose the details of his military sexual trauma.  
Vet Center treatment records dated from May to July 2013 reveal psychiatric treatment for PTSD.  Military sexual trauma was noted.

A VA compensation and pension psychiatric evaluation was conducted in December 2013 by another VA clinical psychologist.  After examination of the Veteran and review of the record, the examiner concluded that the Veteran's symptoms did not meet the criteria for PTSD under DSM-V because he did not mention a sexual assault until 2013 and because his statements were inconsistent and were not reliable or credible based on the record.

Also on file are lay statements from the Veteran's mother and his girlfriend in support of his claim.  The Veteran's mother noted a negative change in his behavior when he returned from service.

There is evidence on file both for and against the Veteran's claims for service connection for PTSD due to military sexual trauma.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Although there is no specific evidence in service that a sexual assault occurred, there is medical evidence that the Veteran was hit on the side of the face in January 1980.  There is no explanation in the record on the circumstances of this injury.  Although the VA examiner in December 2013 did not diagnose PTSD and did not find the Veteran to be credible, there are several post-service diagnoses of PTSD with depression, including in a March 2013 VA mental health report in which it was concluded by another VA psychologist that the Veteran met the criteria for a diagnosis of PTSD based on military sexual trauma.  

Because the above evidence is in relative equipoise, the above-noted regulations require that Veteran will prevail in a case such as this, where the positive evidence is in a relative balance with the negative evidence.  Given the provisions of 38 C.F.R. § 3.304(f), the above evidence is sufficient to establish that a sexual assault occurred in service.  Accordingly, the Board concludes that the Veteran has PTSD due to a service stressor, and that service connection for PTSD with depression is warranted.
ORDER

Entitlement to service connection for hearing loss in the left ear is denied.

Entitlement to service connection for PTSD with depression is granted.


REMAND

The Veteran contends that he has a foot disability as a result of service.  He noted foot trouble on his April 1982 separation examination, and there is post-service medical evidence of plantar fasciitis.  However, he has not been provided a 
post-service medical examination with nexus opinion on whether he currently has a foot disability that is causally related to service.  

With respect to the issue of entitlement to service connection for loss of teeth, which the Veteran contends is due to the fractured jaw that he incurred in service, the Board notes that the Veteran's jaw was fractured in service and he complained on his April 1982 separation medical history report of severe tooth or gum trouble.  Although a VA dental evaluation in February 2014 was reported to be normal, with the notation that there was no anatomical loss of teeth other than due to periodontal disease, there was no reference in the evaluation to the extraction of several of the Veteran's teeth in May 2013 private medical records.  Consequently, the Board finds that additional clarification is warranted on this issue prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ask the Veteran to identify all treatment, both VA and non-VA, that he has received for foot disability since December 2012, which is the date of the most recent relevant medical evidence on file.  All attempts to obtain records must be documented in the claims file and all responses noted.  If private medical records are identified by the Veteran, the AMC/RO must make 2 attempts to obtain these records, unless the first attempt makes it clear that further attempts would be futile.  If, after making reasonable attempts to secure the named records, the AMC/RO is unable to secure same, notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.    

2.  After the above has been completed, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current foot disability.  The following considerations will govern the examination:

a. The claims folder, including a copy of this remand and all records on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by any Virtual VA records that were reviewed.  

b. After reviewing the claims file and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that any foot disability found was incurred in or aggravated beyond normal progression by service.  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

3.  The AMC/RO will also arrange for review of the record by the VA examiner who conducted the dental evaluation of the Veteran in February 2014 to obtain additional clarification.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran's post-service loss of teeth was causally related to his service jaw injury.  The rationale for the opinion must be explained in as much detail as possible.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner who evaluated the Veteran in February 2014 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination will be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Finally, when all of the above actions have been completed, the AMC/RO will re-adjudicate the Veteran's claims for service connection for a foot disability and for loss of teeth based on all of the evidence of record.  If either benefit sought on appeal remains denied, the Veteran and his attorney will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


